 


109 HR 426 RH: Remote Sensing Applications Act of 2005
U.S. House of Representatives
2005-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 95 
109th CONGRESS 1st Session 
H. R. 426 
[Report No. 109–157] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Science 
 

June 27, 2005
Additional sponsor: Mr. Walsh

 
June 27, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on January 26, 2005 
 
A BILL 
To encourage the development and integrated use by the public and private sectors of remote sensing and other geospatial information, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Remote Sensing Applications Act of 2005. 
2.FindingsThe Congress finds that— 
(1)although urban land use planning, growth management, and other functions of State, local, regional, and tribal agencies are rightfully within their jurisdiction, the Federal Government can and should play an important role in the development and demonstration of innovative techniques to improve comprehensive land use planning and growth management; 
(2)the United States is making a major investment in acquiring remote sensing and other geospatial information from both governmental and commercial sources; 
(3)while much of the data is being acquired for scientific and national security purposes, it also can have important applications to help meet societal goals; 
(4)it has already been demonstrated that Landsat, commercial, and other earth observation data can be of enormous assistance to Federal, State, local, regional, and tribal agencies for urban land use planning, coastal zone management, natural and cultural resource management, and disaster monitoring; 
(5)remote sensing, coupled with the emergence of geographic information systems and satellite-based positioning information, offers the capability of developing important new applications of integrated sets of geospatial information to address societal needs; 
(6)the full range of applications of commercial and civil remote sensing and other forms of geospatial information to meeting public sector requirements has not been adequately explored or exploited; 
(7)the Land Remote Sensing Policy Act of 1992, Presidential Decision Directive 23 of 1994, the Commercial Space Act of 1998, and the United States Commercial Remote Sensing Policy, issued by the President on April 25, 2003, all support and promote the development of United States commercial remote sensing capabilities; 
(8)many State, local, regional, tribal, and Federal agencies are unaware of the utility of remote sensing and other geospatial information for meeting their needs, even when research has demonstrated the potential applications of that information; 
(9)remote sensing and other geospatial information can be particularly useful to State, local, regional, and tribal agencies in the area of urban planning, especially in their efforts to plan for and manage the impacts of growth, development, and sprawl, as well as in environmental impact and disaster relief planning and management; 
(10)the National Aeronautics and Space Administration, in coordination with other agencies, can play a unique role in demonstrating how data acquired for scientific purposes, when combined with other data sources and processing capabilities, can be applied to assist State, local, regional, and tribal agencies and the private sector in decisionmaking in such areas as agriculture, weather forecasting, and forest management; and 
(11)in addition, the National Aeronautics and Space Administration, in conjunction with other agencies, can play a unique role in stimulating the development of the remote sensing and other geospatial information sectors through pilot projects to demonstrate the value of integrating governmental and commercial remote sensing data with geographic information systems and satellite-based positioning data to provide useful applications products. 
3.DefinitionsIn this Act— 
(1)the term Administrator means the Administrator of the National Aeronautics and Space Administration; 
(2)the term geospatial information means knowledge of the nature and distribution of physical and cultural features on the landscape based on analysis of data from airborne or spaceborne platforms or other types and sources of data; 
(3)the term high resolution means resolution better than five meters; and 
(4)the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
4.Pilot projects to encourage public sector applications 
(a)In generalThe Administrator shall establish a program of grants for competitively awarded pilot projects to explore the integrated use of sources of remote sensing and other geospatial information to address State, local, regional, and tribal agency needs. 
(b)Preferred projectsIn awarding grants under this section, the Administrator shall give preference to projects that— 
(1)make use of commercial data sets, including high resolution commercial satellite imagery and derived satellite data products, existing public data sets where commercial data sets are not available or applicable, or the fusion of such data sets; 
(2)integrate multiple sources of geospatial information, such as geographic information system data, satellite-provided positioning data, and remotely sensed data, in innovative ways; 
(3)include funds or in-kind contributions from non-Federal sources; 
(4)involve the participation of commercial entities that process raw or lightly processed data, often merging that data with other geospatial information, to create data products that have significant value added to the original data; and 
(5)taken together demonstrate as diverse a set of public sector applications as possible. 
(c)OpportunitiesIn carrying out this section, the Administrator shall seek opportunities to assist— 
(1)in the development of commercial applications potentially available from the remote sensing industry; and 
(2)State, local, regional, and tribal agencies in applying remote sensing and other geospatial information technologies for growth management. 
(d)DurationAssistance for a pilot project under subsection (a) shall be provided for a period not to exceed 3 years. 
(e)ReportEach recipient of a grant under subsection (a) shall transmit a report to the Administrator on the results of the pilot project within 180 days of the completion of that project. 
(f)WorkshopEach recipient of a grant under subsection (a) shall, not later than 180 days after the completion of the pilot project, conduct at least one workshop for potential users to disseminate the lessons learned from the pilot project as widely as feasible. 
(g)RegulationsThe Administrator shall issue regulations establishing application, selection, and implementation procedures for pilot projects, and guidelines for reports and workshops required by this section. 
5.Program evaluation 
(a)Advisory committeeThe Administrator shall establish an advisory committee, consisting of individuals with appropriate expertise in State, local, regional, and tribal agencies, the university research community, and the remote sensing and other geospatial information industry, to monitor the program established under section 4. The advisory committee shall consult with the Federal Geographic Data Committee and other appropriate industry representatives and organizations. Notwithstanding section 14 of the Federal Advisory Committee Act, the advisory committee established under this subsection shall remain in effect until the termination of the program under section 4. 
(b)Effectiveness evaluationNot later than December 31, 2009, the Administrator shall transmit to the Congress an evaluation of the effectiveness of the program established under section 4 in exploring and promoting the integrated use of sources of remote sensing and other geospatial information to address State, local, regional, and tribal agency needs. Such evaluation shall have been conducted by an independent entity. 
6.Data availabilityThe Administrator shall ensure that the results of each of the pilot projects completed under section 4 shall be retrievable through an electronic, Internet-accessible database. 
7.EducationThe Administrator shall establish an educational outreach program to increase awareness at institutions of higher education and State, local, regional, and tribal agencies of the potential applications of remote sensing and other geospatial information. 
8.Authorization of appropriationsThere are authorized to be appropriated to the Administrator $15,000,000 for each of the fiscal years 2006 through 2010 to carry out this Act. 
 
 
June 27, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
